Title: From George Washington to John Hancock, 6 December 1776
From: Washington, George
To: Hancock, John

 

Sir
Trenton Decr 6th 1776

I have not received any intelligence of the Enemy’s movements since my Letter of Yesterday; from every information, they still remain at Brunswic, except some of their parties who are advanced a small distance on this side. to day I shall set out for Princeton myself, unless something should occur to prevent me, which I do not expect.
By a Letter of the 4th Inst. from a Mr Caldwell, a Clergyman & a Staunch friend to the Cause & who has fled from Eliz. Town & taken refuge in the Mountains about Ten miles from thence, I am inform’d that Genl or Lord Howe was expected in that Town to publish pardon & peace. His words are, “I have not seen his Proclamation, but can only say, he gives 60 days of Grace & Pardons from the Congress down to the Committee. No one man in the Continent is to be denied his Mercy.[”] In the language of this Good man, the Lord deliver us from his mercy.
Your Letter of the 3d by major Livingston was duly received. before it came to hand, I had wrote to Genl Howe about Govr Franklins exchange, but am not certain whether the Letter could not be recovered. I dispatched a messenger instantly for that purpose. I have the Honor to be Sir Yr Most Obedt St

Go: Washington

